Appeal from an order, and from the judgment entered thereon. *847dismissing the complaint at the end of the plaintiff’s ease in a negligence action brought to recover for personal injuries sustained by plaintiff when she fell on ice while crossing a private roadway in a trailer park. It is obvious that the roadway, some 30 feet wide, extending in the form of a U for a quite considerable distance and affording access to some 61 trailer spaces on both sides, was indispensable to the purposes of a trailer park and a necessity for the operation of motor vehicles by trailer owners and lessees. The necessity of crossing the roadway when walking between trailers placed on opposite sides of it is equally obvious. These practical necessities, and the park layout or plan designed to meet them, were doubtless recognized and accepted by those who chose to rent trailer space, these including plaintiff, an occupant of 10 years’ standing; although such recognition and acceptance do not necessarily constitute a basis for the denial of liability. That the automobile traffic for which the road was intended would in Winter cause the conditions here complained of was inevitable. Under all the circumstances, it would be unrealistic and unreasonable to equate this road to a sidewalk, pathway or other approach to a hotel or similar facility, as plaintiff would have us do; and equally unreasonable, by such an analogy or otherwise, to require that defendant maintain this wide, extended road clear of all hazards to pedestrians resulting from its normal, necessary and intended use and from the vagaries of Winter weather. Judgment and order affirmed, without costs. Gibson, P. J,, Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.